DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawsey et al. (US 2008/0100159 A1).
RE claim 1, Dawsey teaches a stator element 12 (Fig.3), comprising at least two stator housing sheets 42 that are arranged in a stack manner (Fig.3), each of the stator housing sheets 42 being a frame enclosed by a periphery formed in a sheet shape (Fig.4), at least two protrusions 46 being disposed around the periphery of each of the stator housing sheets 42, the protrusion 46 being directed from an inside of the stator housing sheet to an outside of the stator housing sheet 42, and a groove 60 being formed between the adjacent protrusions 46, wherein the protrusions 46 of the adjacent stator housing sheets 42 are alternately arranged in a stack direction of the at least two stator housing sheets 42 (Figs.3-5).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dawsey et al. (US 2008/0100159 A1).
RE claim 8/1, Dawsey has been discussed above. Dawsey does not teach the stator housing sheet is formed through impact molding, laser cutting, or wire cutting.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 10-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dawsey in view of Rippel et al. (US 2015/0280525 A1).
RE claim 10/9, Dawsey teaches the stator comprises a coil 56. Dawsey does not teach the stator assembly further comprises resin that is used to fix the coil to an interior of the stator element.
Rippel teaches stator assembly further comprises resin that is used to fix the coil 105 to an interior of the stator element 101 (¶ 76) for the purpose of insulating the winding electrically from the laminations while providing high heat transfer between the winding and the stator core (¶ 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawsey by having the stator 

RE claim 11/9, Dawsey has been discussed above. Dawsey further teaches the stator assembly according to claim 9. Dawsey does not teach a rotor that rotates around a central axis.
Rippel teaches a rotor 27 that rotates around a central axis (Fig.1). The rotor provided rotational component for magnetically interact with the stator such that the electric machine can function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawsey by having a rotor that rotates around a central axis, as taught by Rippel, for the same reasons as discussed above.

RE claim 12/10, Dawsey in view of Rippel has been discussed above. Dawsey further teaches the stator assembly according to claim 9. Dawsey does not teach a rotor that rotates around a central axis.
Rippel teaches a rotor 27 that rotates around a central axis (Fig.1). The rotor provided rotational component for magnetically interact with the stator such that the electric machine can function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawsey by having a rotor that 

RE claims 15/11 and 16/12, Dawsey in view of Rippel has been discussed above. Dawsey further teaches an electromechanical device (¶ 1), comprising the motor according to claim 11 (discussed above).

Claims 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dawsey in view of Rippel as applied to claim 11 above, and further in view of Hirzel et al. (US 2006/0208606 A1).
RE claim 13/11, Dawsey in view of Rippel has been discussed above. Dawsey does not teach the rotor and the stator assembly are oppositely disposed in a direction parallel to the central axis.
In other words, Dawsey does not teach the motor is an axial gap motor.
Hirzel teaches rotor and the stator assembly (30, 20) (Fig.4) are oppositely disposed in a direction parallel to the central axis 31 (see Fig.4 and ¶ 75, 78). Hirzel further suggests that radial and axial gap are well-known equivalent in the art (¶ 65). The axial gap machine permits optimized torque and power (¶ 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawsey in view of Rippel by having the motor to be an axial gap motor, as suggested by Hirzel, to optimize torque and power.

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dawsey in view of Rippel as applied to claim 11 above, and further in view of Akutsu et al. (US 2018/0198351 A1).
RE claim 14/11, Dawsey in view of Rippel has been discussed above. Dawsey does not teach the motor further comprises a first cover and a second cover, and in a direction parallel to the central axis, the first cover and the second cover respectively clamp the stator element from both axial sides of the stator element.
Akutsu teaches motor 1 (Fig.3) further comprises a first cover 12 and a second cover 15, and in a direction parallel to the central axis (of shaft 4), the first cover 12 and the second cover 15 respectively clamp the stator element 6 from both axial sides of the stator element 6 (¶ 27), doing so would secure the stator during operation of the motor thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawsey in view of Rippel by having the motor further comprises a first cover and a second cover, and in a direction parallel to the central axis, the first cover and the second cover respectively clamp the stator element from both axial sides of the stator element, as taught by Akutsu, for the same reasons as discussed above.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, at least one internal screw stud mounting groove and at least one bolt hole are further disposed on the periphery of each of the stator housing sheets, wherein the internal screw stud mounting groove is to mount an internal screw stud, and a shape of an inner periphery of the internal screw stud mounting groove is the same as a shape of an outer periphery of the internal screw stud.
Claims 3-6 are allowable for their dependency on claim 2.
RE claim 7/1, the prior-art does not teach, inter alia, one or more resin engaging trenches are disposed on an inner edge of the periphery of each of the stator housing sheets, and in the stack direction of the at least two stator housing sheets, the resin engaging trenches of the adjacent stator housing sheets are alternately arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834